Exhibit 10.4

 

EXECUTION COPY

 

AMENDMENT NO. 15 TO

LOAN AND SERVICING AGREEMENT

 

THIS AMENDMENT NO. 15 TO LOAN AND SERVICING AGREEMENT, dated as of July 7, 2020
(this "Amendment") is entered into by and among BDCA Funding I, LLC, as the
borrower (in such capacity, the "Borrower"), Business Development Corporation of
America, as the servicer (in such capacity, the "Servicer") and seller (in such
capacity, the "Seller"), Wells Fargo Bank, National Association, as the
administrative agent (in such capacity, the "Administrative Agent"), each of the
Lenders and Lender Agents party hereto and U.S. Bank National Association, as
Collateral Agent, Account Bank and Collateral Custodian. Capitalized terms used
but not defined herein have the meanings provided in the Agreement (as defined
below).

 

R E C I T A L S

 

WHEREAS, reference is made to the Loan and Servicing Agreement, dated as of July
24, 2012 (as amended, modified, waived, supplemented or restated from time to
time, the "Agreement"), by and among the Borrower, the Servicer, the Seller, the
Conduit Lenders, the Institutional Lenders, the Lender Agents, the
Administrative Agent, the Collateral Agent, the Account Bank and the Collateral
Custodian; and

 

WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as specified herein, pursuant to and in accordance with Section 11.01
of the Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. AMENDMENTS.

 

(a)       The Borrower intends to prepay the aggregate principal amount of the
outstanding Advances of NBH Bank (the "Specified Lender") on the date hereof
(the "Prepayment Date") and to pay all accrued interest on such Advances on the
next Payment Date. In connection with such prepayment, each of the Lenders and
the Administrative Agent consents and agrees as follows pursuant to Section
11.01 of the Agreement:

 

(i)       notwithstanding Sections 9.01(i) and 11.17 of the Agreement, on the
Prepayment Date the aggregate outstanding principal amount of the Advances of
the Specified Lender shall be prepaid in full in the amount set forth on
Schedule A hereto (the "Prepayment Amount"), and all accrued interest on such
Advances as of the date hereof (the "Accrued Yield") shall be paid in full on
the Payment Date in July 2020. The Prepayment Amount shall be paid by the
Borrower via wire transfer from the Agent to the account of the Specified Lender
in accordance with the wire instructions provided by such Lender.

 



 

(ii)       following the payment of the Prepayment Amount, (x) the Commitment of
the Specified Lender shall be deemed to terminate for all purposes under the
Agreement and neither the Specified Lender nor any other Lender or the
Administrative Agent shall have any obligation whatsoever to make an Advance to
the Borrower, or otherwise advance funds to the Borrower for any purpose, in
respect of such Commitment and (y) the Borrower shall have no further payment
obligations to the Specified Lender under the Agreement, including in respect of
principal, Yield (other than any Accrued Yield to be paid on the Payment Date in
July 2020), Non-Usage Fees, and any other fees, expenses (including reasonable
attorneys' fees, costs and expenses) and indemnity amounts; and

 

(iii) upon the payment of the Prepayment Amount and Accrued Yield, the Specified
Lender hereby voluntarily discharges, waives, acquits, surrenders and expressly
releases the Borrower and the Administrative Agent and each of their respective
officers, directors, employees, agents, affiliates, representatives, attorneys,
partners, members and their respective successors and assigns (collectively, the
"Released Parties") from (a) all obligations to the Specified Lender (and its
respective successors and assigns) under the Agreement, and (b) any and all
claims, causes of action, damages, liabilities or obligations of every nature
and description in any way or manner which relates, directly or indirectly, to
or arises out of the any Released Party’s performance and obligations under the
Agreement or the transactions relating thereto; whether known or unknown,
anticipated or unanticipated, fixed or contingent, at law or in equity, that the
Specified Lender at any time may have, or that its successors and assigns may
have against the Released Parties (except, with regard to clauses (a) and (b)
above, for any obligations that, pursuant to the express terms of the Agreement,
survive the termination of the Agreement).

 

(b)       Immediately following the effectiveness of the amendment set forth in
paragraph (a) above (the "Initial Amendment"), the Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the bold and double-underlined text
(indicated textually in the same manner as the following example: bold and
double- underlined text) as set forth on the pages of the Agreement attached as
Exhibit A hereto (such amendment, the "Second Amendment").

 

(c)       The amendments set forth in paragraphs (a) and (b) above shall be
considered separate amendments that have been aggregated into a single
instrument for administrative convenience and are referred to herein,
collectively, as this "Amendment". The Initial Amendment shall be considered
effective upon execution of this Amendment and receipt by of written consent to
the Initial Amendment from all Lenders under the Agreement prior to giving
effect to the Initial Amendment and shall be considered effective prior to the
effectiveness of the Second Amendment for all purposes under the Agreement.



 

 



 

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as "hereof", "herein", or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby. This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreement other than as expressly set forth herein.

 

SECTION 3. REPRESENTATIONS.

 

Each of the Borrower and the Servicer, severally for itself only, represents and
warrants as of the date of this Amendment as follows:

(i)                 it is duly incorporated or organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization;

 

(ii)               the execution, delivery and performance by it of this
Amendment and the Agreement as amended hereby are within its powers, have been
duly authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;

 

(iii)            no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Agreement as amended hereby by or
against it;

 

(iv)             this Amendment has been duly executed and delivered by it and
is effective to amend the Agreement as contemplated by the amendment provisions
thereof;

 

(v)               each of this Amendment and the Agreement as amended hereby
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity;
and

 

(vi)             there is no Unmatured Event of Default, Event of Default or
Servicer Termination Event.

 

SECTION 4. CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Amendment is conditioned upon: (i) payment (to the
extent invoiced) of outstanding fees of each Lender and any invoiced outstanding
fees and disbursements of the Administrative Agent (if any); and (ii) delivery
of executed signature pages by all parties hereto to the Administrative Agent.

 

SECTION 5. MISCELLANEOUS.

 

(a)               This Amendment may be executed in any number of counterparts
(including by facsimile or e-mail), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 



 

 

 

(b)               The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(c)               This Amendment may not be amended or otherwise modified except
as provided in the Agreement.

 

(d)               The failure or unenforceability of any provision hereof shall
not affect the other provisions of this Amendment.

 

(e)               Whenever the context and construction so require, all words
used in the singular number herein shall be deemed to have been used in the
plural number, and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and feminine.

 

(f)                This Amendment and the Agreement represent the final
agreement among the parties with respect to the matters set forth therein and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements among the parties. There are no unwritten oral agreements among the
parties with respect to such matters.

 

(g)               THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH
THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

(h)               Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to the
Amendment, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(i)                 By executing this Amendment, the Administrative Agent and
the Lenders constituting the Required Lenders hereby direct U.S. Bank National
Association in its various capacities to execute this Amendment in the form
presented to it.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER: BDCA FUNDING I, LLC         By: BUSINESS DEVELOPMENT CORPORATION
OF AMERICA, Member of BDCA Funding I, LLC         By: /s/ Richard J. Byrne    
Name: Richard J. Byrne     Title: Chief Executive Officer and President

 

 

  Business Development Corporation of America   c/o Benefit Street Partners LLC
  9 West 57th Street, Suite 4920   New York, NY 10019   Attention: Chief
Executive Officer   Facsimile No: (212) 588-6769

 

  

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 



THE SERVICER: BUSINESS DEVELOPMENT
CORPORATION OF AMERICA               By: /s/ Richard J. Byrne     Name: Richard
J. Byrne     Title: Chief Executive Officer and President

 

 

  Business Development Corporation of America   c/o Benefit Street Partners LLC
  9 West 57th Street, Suite 4920   New York, NY 10019   Attention: Chief
Executive Officer   Facsimile No: (212) 588-6769





 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 



THE SELLER: BUSINESS DEVELOPMENT
CORPORATION OF AMERICA               By: /s/ Richard J. Byrne     Name: Richard
J. Byrne     Title: Chief Executive Officer and President

 

 



  Business Development Corporation of America   c/o Benefit Street Partners LLC
  9 West 57th Street, Suite 4920   New York, NY 10019   Attention: Chief
Executive Officer   Facsimile No: (212) 588-6769

  

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

 

 



THE ADMINISTRATIVE AGENT: WELLS FARGO BANK, N.A.               By: /s/ Louis
Allan Schmitt     Name: Louis Allan Schmitt     Title: Managing Director

 

 

 

Wells Fargo Bank, National Association

Duke Energy Center
550 S. Tryon Street, 5th Floor
MAC D1086-051
Charlotte, North Carolina 28202
Attention: Corporate Debt Finance
Confirmation No: (704) 715-410-2496
All electronic dissemination of Notices should
be sent to scp.mmloans@wellsfargo.com 

 

 

 

 

 

 

INSTITUTIONAL LENDER: WELLS FARGO BANK, N.A.               By: /s/ Louis Allan
Schmitt     Name: Louis Allan Schmitt     Title: Managing Director



 

 



 

Wells Fargo Bank, National Association

Duke Energy Center
550 S. Tryon Street, 5th Floor
MAC D1086-051
Charlotte, North Carolina 28202
Attention: Corporate Debt Finance
Confirmation No: (704) 715-410-2496
All electronic dissemination of Notices should
be sent to scp.mmloans@wellsfargo.com 

 



 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 



INSTITUTIONAL LENDER: TIAA, FSB               By: /s/ Joshua LaDean Kinsey    
Name: Joshua LaDean Kinsey     Title: Vice President

 

 

 

TIAA, FSB

10000 Midlantic Drive, Suite 400E
Mount Laurel, NJ 08054
Attention: John Dale
Facsimile No.: 201-770-4762
Confirmation No: 856-505-8163 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: ZIONS BANCORPORATION, N.A. DBA
CALIFORNIA BANK & TRUST               By: /s/ Newton Phan     Name: Newton Phan
    Title: Senior Vice President





 

 



  1900 Main Street, Suite 2000
Irvine, CA 92614
Attention: Chris Edmonds
Facsimile: 949-862-7333
Email: Christopher.Edmonds@calbt.com
Confirmation No: 949-251-7772

 

 



 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 



 

 



INSTITUTIONAL LENDER: NBH BANK, with respect to the Initial
Amendment only               By: /s/ Josh Boesen     Name: Josh Boesen    
Title: Portfolio Manager



 

 

 

NBH Bank

11111 W. 95th Street
Overland Park, KS 66214
Attention: Tom Rohling
Confirmation No: 913-324-6185
Email: trohling@nbhbank.com

 

 



 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

INSTITUTIONAL LENDER: RAYMOND JAMES BANK, N.A.               By: /s/  Alexander
L. Rody     Name: Alexander L. Rody     Title: Senior Vice President

 

 

 

Raymond James Bank, N.A.

1033 Demonbreun Street, Suite 500

Nashville, TN 37203

Attention: Alexander L. Rody
Confirmation No: 615-645-6699
Email: alex.rody@raymondjames.com 

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 



INSTITUTIONAL LENDER: FIFTH THIRD BANK               By: /s/  Brian Gardner    
Name: Brian Gardner     Title: Managing Director

 

 

 

Fifth Third Bank

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45263

Attention: Andrew Cantillon

Tel: (513) 534 3797

Facsimile No.: (513) 534 0319

Email: Andrew.Cantillon@53.com





  



 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 



INSTITUTIONAL LENDER: sTIFEL BANK & TRUST               By: /s/  Matthew L.
Diehl     Name: Matthew L. Diehl     Title: SVP, Manager Corporate Lending

  

 



 

Stifel Bank & Trust

501 N. Broadway, 10th Floor

St. Louis, MO 63102

Attention: Tim Hill

Telephone: 314-342-8540

email: thill@stifelbank.com

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 



INSTITUTIONAL LENDER: United Bank DBA CresCom Bank               By: /s/ Jeff A.
Benjamin     Name: Jeff A. Benjamin     Title: Executive Vice President

   

 

 

United Bank DBA CresCom Bank

1331 44th Avenue North, Suite 101

Myrtle Beach, SC 29577

Attention: Jeff A. Benjamin

Telephone: 843-429-2498

email: jbenjamin@haveanicebank.com

  

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 



INSTITUTIONAL LENDER: CIT BANK, N.A.               By: /s/ Robert L. Klein    
Name: Robert L. Klein     Title: Director

  

 

 

CIT Bank, N.A.

11 West 42nd Street, 13th Floor

New York, NY 10036

Telephone: (212) 461-7766

Attention: Thomas Mullen

Email: Thomas.Mullen@cit.com

  



 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

 

INSTITUTIONAL LENDER: ING Capital LLC               By: /s/ Patrick Frisch    
Name: Patrick Frisch     Title: Managing Director

 

  By: /s/ Richard Troxel     Name: Richard Troxel     Title:  Vice President



 

 

 

ING Capital LLC

1133 Avenue of the Americas

New York, NY 10036

Attention: Iris Chen

Tel: (646) 424-6372

E-Mail: DL-NYCLoanClosers@ing.com

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 



THE COLLATERAL AGENT: U.S. BANK NATIONAL ASSOCIATION               By: /s/
Stanley Wong     Name: Stanley Wong     Title: Vice President

  

 

 

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, MA 02110

Attention: Stanley Wong, Vice President
Facsimile No: (877) 218-6970

Confirmation No: (617) 603-6709

Email: stanley.wong@usbank.com

 

 

 



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 



 

 

 



THE ACCOUNT BANK: U.S. BANK NATIONAL ASSOCIATION               By: /s/ Stanley
Wong     Name: Stanley Wong     Title: Vice President

 

 



 

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, MA 02110

Attention: Stanley Wong, Vice President
Facsimile No: (877) 218-6970

Confirmation No: (617) 603-6709

Email: stanley.wong@usbank.com

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

 



THE COLLATERAL CUSTODIAN: U.S. BANK NATIONAL ASSOCIATION               By: /s/
Kenneth Brandt     Name: Kenneth Brandt     Title: Assistant Vice President

  

 

 

U.S. Bank National Association
1719 Range Way

Florence, South Carolina 29501

Attention: Steve Garrett

Facsimile No: (843) 673-0162

Confirmation No: (843) 676-8901

Email: steven.garrett@usbank.com

      With a copy to:      

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, MA 02110

Attention: Stanley Wong, Vice President
Facsimile No: (877) 218-6970

Confirmation No: (617) 603-6709

Email: stanley.wong@usbank.com

 

 

 

 

 

 

EXHIBIT A

 

 

 

 

 

 

EXECUTION COPY

(Conformed through Amendment No. 1415)

 

 

 

  

Up to U.S. $600,000,000575,000,000

  

LOAN AND SERVICING AGREEMENT Dated as of July 24, 2012

 

Among

  

BDCA FUNDING I, LLC,
as the Borrower

 

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,
as the Servicer and the Seller

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent

 

 

EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY
HERETO,

as the Lenders

 

 

EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,
as the Lender Agents

 

and

 

 

U.S. BANK NATIONAL ASSOCIATION,

as the Collateral Agent, Account Bank and Collateral Custodian

  

 

 



 

 



 

TABLE OF CONTENTS

 



 

    Page             ARTICLE I. DEFINITIONS 1       Section 1.01 Certain Defined
Terms 1       Section 1.02 Other Terms 35       Section 1.03 Computation of Time
Periods 35       Section 1.04 Interpretation 35       ARTICLE II. THE FACILITY
36       Section 2.01 Variable Funding Note and Advances 36       Section 2.02
Procedure for Advances 37       Section 2.03 Determination of Yield 39      
Section 2.04 Remittance Procedures 39       Section 2.05 Instructions to the
Collateral Agent and the Account Bank 43       Section 2.06 Borrowing Base
Deficiency Payments 43       Section 2.07 Substitution and Sale of Loan Assets;
Affiliate Transactions 44       Section 2.08 Payments and Computations, Etc 48  
    Section 2.09 Non-Usage Fee 49       Section 2.10 Increased Costs; Capital
Adequacy 49       Section 2.11 Taxes 51       Section 2.12 Collateral Assignment
of Agreements 52       Section 2.13 Grant of a Security Interest 53      
Section 2.14 Evidence of Debt 53       Section 2.15 Survival of Representations
and Warranties 53       Section 2.16 Release of Loan Assets 54       Section
2.17 Treatment of Amounts Received by the Borrower 54       Section 2.18
Prepayment; Termination 54       Section 2.19 Extension of Reinvestment Period
55       Section 2.20 Collections and Allocations 55       Section 2.21
Reinvestment of Principal Collections 57       Section 2.22 Additional Lenders
57       ARTICLE III. CONDITIONS PRECEDENT 58       Section 3.01 Conditions
Precedent to Effectiveness 58

  

i

 



 

 

LIST OF SCHEDULES AND EXHIBITS

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES       SCHEDULE I Conditions Precedent Documents SCHEDULE II Prior
Names, Tradenames, Fictitious Names and "Doing Business As" Names SCHEDULE III
Eligibility Criteria SCHEDULE IV Agreed-Upon Procedures for Independent Public
Accountants SCHEDULE V Loan Asset Schedule     EXHIBITS       EXHIBIT A Form of
Approval Notice EXHIBIT B Form of Assignment of  Mortgage EXHIBIT C Form of
Borrowing Base Certificate EXHIBIT D Form of Disbursement Request EXHIBIT E Form
of Joinder Supplement EXHIBIT F Form of Notice of Borrowing EXHIBIT G Form of
Notice of Reduction (Reduction of Advances Outstanding) EXHIBIT H [Reserved]
EXHIBIT I Form of Variable Funding Note EXHIBIT J Form of Notice of Lien Release
Dividend and Request for Consent EXHIBIT K Form of Certificate of Closing
Attorneys EXHIBIT L Form of Servicing Report EXHIBIT M Form of Servicer's
Certificate (Servicing Report) EXHIBIT N Form of Release of Required Loan
Documents EXHIBIT O Form of Transferee Letter EXHIBIT P Form of Power of
Attorney for Servicer EXHIBIT Q Form of Power of Attorney for Borrower EXHIBIT R
Form of Servicer's Certificate (Loan Asset Register)     ANNEXES   ANNEX A
Commitments

 

 



 -v- 

 



 

 

This LOAN AND SERVICING AGREEMENT is made as of July 24, 2012, among:

 

(1)       BDCA FUNDING I, LLC, a Delaware limited liability company (together
with its successors and assigns in such capacity, the "Borrower");

 

(2)       BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a Maryland corporation,
as the Servicer (as defined herein) and the Seller (as defined herein);

 

(3)       EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO, as a
Conduit Lender;

 

(4)       EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO, as
an Institutional Lender;

 

(5)       EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO, as a Lender
Agent;

 

(6)       WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
"Administrative Agent"); and

 

(7)       U.S. BANK NATIONAL ASSOCIATION, as the Collateral Agent (together with
its successors and assigns in such capacity, the "Collateral Agent"), the
Account Bank (as defined herein) and the Collateral Custodian (together with its
successors and assigns in such capacity, the "Collateral Custodian").

 

PRELIMINARY STATEMENT

 

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
from time to time in an aggregate principal amount not to exceed the Borrowing
Base. The proceeds of the Advances will be used to finance the Borrower's
purchase, on a "true sale" basis, of Eligible Loan Assets from the Seller,
approved by the Administrative Agent, pursuant to the Purchase and Sale
Agreement between the Borrower and the Seller. Accordingly, the parties agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.01                      Certain Defined Terms.

 

(a)               Certain capitalized terms used throughout this Agreement are
defined above or in this Section 1.01.

 

(b)               As used in this Agreement and the exhibits and schedules
thereto (each of which is hereby incorporated herein and made a part hereof),
the following terms shall have the

 



 

 

 

 

"Affiliate" when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, "control," when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms "controlling" and "controlled" have meanings
correlative to the foregoing; provided that for purposes of determining whether
any Loan Asset is an Eligible Loan Asset or for purposes of Section
5.01(b)(xviii), the term Affiliate shall not include any Affiliate relationship
which may exist solely as a result of direct or indirect ownership of, or
control by, a common Financial Sponsor.

 

"Agented Note" means any Loan Asset originated as a part of a syndicated loan
transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio.

 

"Agreement" means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

 

"Anti-Corruption Laws" means (a) the U.S. Foreign Corrupt Practices Act of 1977,
as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which the Borrower or any member of the Borrowing Group is
located or doing business.

 

"Anti-Money Laundering Laws" means applicable laws or regulations in any
jurisdiction in which the Borrower or any member of the Borrowing Group is
located or doing business that relates to money laundering, any predicate crime
to money laundering, or any financial record keeping and reporting requirements
related thereto.

 

"Applicable Law" means for any Person all existing and future laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of and interpretations by any Governmental Authority applicable to such Person
(including, without limitation, predatory lending laws, usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board's Regulations "B" and "Z", the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

"Applicable Percentage" means (i) with respect to any Eligible Loan Assets
acquired or contributed prior to November 1, 2016, (a) 67.5% for Large Middle
Market Loans and Traditional Middle Market Loans or (b) 70% for Broadly
Syndicated Loans and (ii) with respect to any Eligible Loan Assets acquired or
contributed on or after November 1, 2016, (a) 67.5% for Traditional Middle
Market Loans, (b) 70% for Large Middle Market Loans, (c) 7570% for Broadly
Syndicated Loans or (d) 25% for Second Lien Loans.

 

 

 -3- 

 

 

 

"Applicable Spread" shall be determined in accordance with the following
formula, rounded to four decimal places2.75% per annum (provided that, in lieu
of the following formula, at any time after the occurrence of and during the
continuance of an Event of Default, the Applicable Spread shall be 4.25% per
annum for all Advances):.

 

Applicable Spread = (PFRBSL x PercentageBSL) + (PFRLMML x PercentageLMML) +
(PFROTHER x PercentageOTHER)

where:PFRBSL = 1.65%;

PFRLMML = 2.25%;

PFROTHER = 2.50%;

PercentageBSL = AverageBSL / AverageAGG;

PercentageLMML = AverageLMML / AverageAGG;

PercentageOTHER = AverageOTHER / AverageAGG;

AverageBSL = (the aggregate Adjusted Borrowing Value of all Broadly Syndicated
Loans excluding the Excess BSL Amount on the first day of the related Collection
Period + the aggregate Adjusted Borrowing Value of all Broadly Syndicated Loans
excluding the Excess BSL Amount on the last day of the related Collection
Period) / 2

 

AverageLMML = (the sum of the aggregate Adjusted Borrowing Value of all Large
Middle Market Loans and the Excess BSL Amount, excluding the Excess Non-TMML
Amount, on the first day of the related Collection Period + the sum of the
aggregate Adjusted Borrowing Value of all Large Middle Market Loans and the
Excess BSL Amount, excluding the Excess Non-TMML Amount on the last day of the
related Collection Period) / 2

 

AverageOTHER = (the sum of the aggregate Adjusted Borrowing Value of all
Traditional Middle Market Loans, all Second Lien Loans and the Excess Non-TMML
Amount on the first day of the related Collection Period + the sum of the
aggregate Adjusted Borrowing Value of all Traditional Middle Market Loans, all
Second Lien Loans and the Excess Non-TMML Amount on the last day of the related
Collection Period) / 2

 

AverageAGG = AverageBSL + AverageLMML + AverageOTHER.

 

 

 

 

 -4- 

 



 

maintaining any Advance or (d) any Lender shall have notified the Administrative
Agent of the inability of such Lender or any of its respective assignees or
participants to obtain United States dollars in the London interbank market to
make, fund or maintain any Advance.

"Event of Default" has the meaning assigned to that term in Section 7.01.

 

"Excepted Persons" has the meaning assigned to that term in Section 11.13(a).

 

"Excess BSL Amount" means, as of any date of determination, the greater of (a)
$0 and (b) the amount, if any, by which the Adjusted Borrowing Value of all
Broadly Syndicated Loans exceeds 40% of the Adjusted Borrowing Value of all
Eligible Loan Assets.

 

"Excess Non-TMML Amount" means, as of any date of determination, the greater of
(a) $0 and (b) the amount, if any, by which the Adjusted Borrowing Value of all
Broadly Syndicated Loans and Large Middle Market Loans, collectively, exceeds
55% of the Adjusted Borrowing Value of all Eligible Loan Assets.

 

"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

"Excluded Amounts" means any amount received in the Collection Account with
respect to any Loan Asset retransferred or substituted for upon the occurrence
of a Warranty Event or that is otherwise replaced by a Substitute Eligible Loan
Asset, or that is otherwise sold or transferred by the Borrower pursuant to
Section 2.07, to the extent such amount is attributable to a time after the
effective date of such replacement or sale.

 

"Excluded Collections" means, with respect to any Loan Asset included as part of
the Collateral Portfolio, any amounts attributable to (a) the payment of any
Tax, fee or other charge imposed by any Governmental Authority on such Loan
Asset or on any Underlying Collateral, (b) the reimbursement of insurance
premiums, and (c) any escrows relating to Taxes, insurance and other amounts in
connection with Loan Assets which are held in an escrow account for the benefit
of the Obligor and the secured party pursuant to escrow arrangements under a
Loan Agreement.

 

"Excluded Taxes" has the meaning assigned to that term in Section 2.11(a).

 

"Facility Maturity Date" means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration, or automatic occurrence, of the Facility
Maturity Date pursuant to Section 7.01, (iii) the Collection Date or (iv) the
occurrence of the termination of this Agreement pursuant to Section 2.18(b)
hereof.

 

"Facility Attachment Ratio" means (i) for any Large Middle Market Loan or
Traditional Middle Market Loan, as of any date of determination, an amount equal
to the product of (a) the First Out Attachment Ratio, (b) the Applicable
Percentage and (c) the Assigned Value, (ii) with respect to any Second Lien
Loan, the sum of (a) the Net Senior Leverage Ratio and (b) the product of (I)(x)
Net Leverage Ratio less (y) Net Senior Leverage Ratio, (II) the Applicable
Percentage and (III) the Assigned Value, in each case, as of such date and (iii)
for any

 



 

-16- 

 

 

Designated Loan, the "Facility Attachment Ratio" determined in conjunction with
the approval of such Loan Asset by the Administrative Agent in accordance with
this Agreement.



 

"FDIC" means the Federal Deposit Insurance Corporation, and any successor
thereto.

 

"Federal Funds Rate" means, for any period, a fluctuating interest per annum
rate equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

 

"Fees" means (i) the Non-Usage Fee and (ii) the fees payable to each Lender or
Lender Agent pursuant to the terms of any Lender Fee Letter.

 

"Fifteenth Amendment Closing Date" means July 7, 2020.

 

"Financial Asset" has the meaning specified in Section 8-102(a)(9) of the UCC.

 

"Financial Sponsor" means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

"First Out Attachment Ratio" means, with respect to any Eligible Loan Asset, as
of any date of determination, an amount equal to the Net Senior Leverage Ratio
with respect to all or any portion of such Eligible Loan Asset that constitutes
first lien senior secured Indebtedness that is not (and cannot by its terms
become) subordinate in right of payment to any obligation of the Obligor in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings (excluding any first lien last-out Indebtedness within the capital
structure).

 

"Fixed Rate Loan Asset" means a Loan Asset other than a Floating Rate Loan
Asset.

 

"Floating Rate Loan Asset" means a Loan Asset under which the interest rate
payable by the Obligor thereof is based on a prime rate or the London Interbank
Offered Rate, plus some specified interest percentage in addition thereto, and
which provides that such interest rate will reset immediately upon any change in
the related prime rate or the London Interbank Offered Rate.

 

"Fourteenth Amendment Closing Date" means March 15, 2019.

 



 

-17- 

 

 

priority or enforceability of the Collateral Agent's, the Administrative Agent's
or the other Secured Parties' lien on the Collateral Portfolio. 

"Material Adverse Effect" means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Seller, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Collateral Agent, the Collateral
Custodian, the Account Bank, the Administrative Agent, any Lender, any Lender
Agent and the Secured Parties with respect to matters arising under this
Agreement or any other Transaction Document, (d) the ability of each of the
Borrower and the Servicer, to perform their respective obligations under this
Agreement or any other Transaction Document or (e) the status, existence,
perfection, priority or enforceability of the Collateral Agent's, the
Administrative Agent's or the other Secured Parties' lien on the Collateral
Portfolio.

 

"Material Modification" means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset which:

 

(a)               reduces or forgives any or all of the principal amount due
under such Loan Asset;

 

(b)               delays or extends the maturity date for such Loan Asset;

 

(c)               waives one or more interest payments, permits any interest due
in cash to be deferred or capitalized and added to the principal amount of such
Loan Asset (other than any deferral or capitalization already allowed by the
terms of the Loan Agreement of any PIK Loan Asset) or reduces the amount of
interest due when the Interest Coverage Ratio under such Loan Agreement is less
than 150% (prior to giving effect to such reduction in interest expense);

 

(d)               contractually or structurally subordinates such Loan Asset by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related Obligor or the granting of Liens
(other than Permitted Liens) on any of the Underlying Collateral securing such
Loan Asset;

 

(e)               substitutes, alters or releases the Underlying Collateral
securing such Loan Asset and any such substitution, alteration or release, as
determined in the reasonable discretion of the Administrative Agent, materially
and adversely affects the value of such Loan Asset, provided, that the foregoing
shall not apply to any release in conjunction with a relatively contemporaneous
disposition by the Obligor accompanied by a mandatory reinvestment of net
proceeds or mandatory repayment of the applicable loan facility with the net
proceeds; or

 

(f)                amends, waives, forbears, supplements or otherwise modifies
(i) the meaning of "Net Leverage Ratio," "Net Senior Leverage Ratio," "Interest
Coverage Ratio" or "Permitted Liens" or any respective comparable definitions in
the Loan Agreement for such Loan Asset or (ii) any term or provision of such
Loan Agreement referenced in or utilized in the calculation of the "Net Leverage
Ratio," "Net Senior Leverage Ratio," "Interest Coverage Ratio" or "Permitted
Liens" or any respective comparable definitions for such Loan Asset, in either
case in a manner that, in the reasonable judgment of the Administrative Agent,
is materially adverse to the Secured Parties; provided that in connection with
any Revenue Recognition Implementation or any Operating Lease Implementation,
the Administrative Agent may waive any Material Modification resulting from such
implementation pursuant to this clause (f).

 

"Maximum Facility Amount" means the aggregate Commitments as then in effect,
which amount shall not exceed $600,000,000575,000,000; provided that at all
times after the Reinvestment Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.

 

"Minimum Equity Amount" means $150,000,000.

 



 

-24- 

 

 

 

"Monthly Reporting Date" means the date that is two Business Days prior to the
15th day of each calendar month or, if such day is not a Business Day, the next
succeeding Business Day, commencing in September 2012.

 

"Moody's" means Moody's Investors Service, Inc. (or its successors in interest).

 

"Mortgage" means the mortgage, deed of trust or other instrument creating a Lien
on an interest in real property securing a Loan Asset, including the assignment
of leases and rents related thereto.

 

"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate contributed or
had any obligation to contribute on behalf of its employees at any time during
the current year or the preceding five years.

 

"Net Equity Proceeds" means an amount equal to (i) proceeds of the issuance of
common stock by BDCA, net of issuance costs plus (ii) proceeds from the
reinvestment of stockholder distributions minus (iii) amounts paid by BDCA to
repurchase common stock.

 

"Net Leverage Ratio" means, with respect to any Loan Asset for any Relevant Test
Period, the meaning of "Net Leverage Ratio" or any comparable definition in the
Loan Agreement for each such Loan Asset, and in any case that "Net Leverage
Ratio" or such comparable definition is not defined in such Loan Agreement, the
ratio of (a) Indebtedness minus Unrestricted Cash to (b) EBITDA.

 

"Net Senior Leverage Ratio": With respect to any Loan Asset for any Relevant
Test Period, the meaning of "Net Senior Leverage Ratio" or any comparable
definition relating to first lien senior secured (or such applicable lien or
applicable level within the capital structure) indebtedness in the Loan
Agreement for each such Loan Asset, and in any case that "Net Senior Leverage
Ratio" or such comparable definition is not defined in such Loan Agreement, the
ratio of (a) first lien senior secured (or such applicable lien or applicable
level within the capital structure) Indebtedness minus Unrestricted Cash to (b)
EBITDA as calculated by the Borrower and the Servicer in good faith using
information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the Loan Agreement.

 

"Ninth Amendment Closing Date" means May 18, 2017.

 

"Non-Usage Fee" has the meaning assigned to that term in Section 2.09(a).

 

"Non-Usage Fee Rate" has the meaning assigned to that term in Section 2.09(a).

 

"Noteless Loan Asset" means a Loan Asset with respect to which the Loan
Agreements do not (i) require the Obligor to execute and deliver a promissory
note to evidence the indebtedness created under such Loan Asset or (ii) require
any holder of the indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor.

 

 

-25- 

 

 



 

 

"Servicer" means at any time the Person then authorized, pursuant to
Section 6.01 to manage, service, administer, and collect on the Loan Assets and
exercise rights and remedies in respect of the same.

 

"Servicer's Certificate" has the meaning assigned to that term in Section
6.08(c).

 

"Servicer Pension Plan" has the meaning set forth in Section 4.03(o).

 

"Servicer Termination Event" means the occurrence of any one or more of the
following events:

 

(a)               any failure by the Servicer to make any payment, transfer or
deposit into the Collection Account (including, without limitation, with respect
to bifurcation and remittance of Interest Collections and Principal
Collections), as required by this Agreement or any Transaction Document which
continues unremedied for a period of three Business Days;

 

(b)               any failure on the part of the Servicer duly to (i) observe or
perform in any material respect any other covenants or agreements of the
Servicer set forth in this Agreement or the other Transaction Documents to which
the Servicer is a party (including, without limitation, any delegation of the
Servicer's duties that is not permitted by Section 6.01 of this Agreement) or
(ii) comply in any material respect with the Servicing Standard regarding the
servicing of the Collateral Portfolio, and, in each case, the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (A) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent or the Collateral Agent (at the direction of the
Administrative Agent) and (B) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;

 

(c)               the failure of the Servicer to make any payment when due
(after giving effect to any related grace period) under one or more agreements
for borrowed money to which it is a party in an aggregate amount in excess of
United States $5,000,000, individually or in the aggregate, or the occurrence of
any event or condition that has resulted in the acceleration of such amount of
recourse debt whether or not waived;

 

(d)               a Bankruptcy Event shall occur with respect to the Servicer;

 

(e)               BDCA or its Affiliate cease to be the "Servicer" hereunder or
BDCA assigns its rights or obligations as "Servicer" hereunder in a manner not
in accordance with Section 11.04(a);

 

(f)                at the end of any fiscal quarter, BDCA fails to maintain the
Asset Coverage Ratio at greater than or equal to 2:1;

 

(g)               BDCA permits Shareholders' Equity (as reflected in its 10Q or
10K without any additions or deductions) at the last day of any of its fiscal
quarter to be less than $1,250,000,000 plus 80% of the net proceeds of the sale
of equity interests by BDCA on or after May 29, 2015;1,000,000,000 plus 50% of
Net Equity Proceeds on or after June 30, 2020; provided that no Servicer
Termination Event shall be deemed to have occurred pursuant to this clause (g)
with respect to the fiscal quarter ending June 30, 2020 so long as this

 



 

-34- 

 

 

  

clause (g) is satisfied as of the Fifteenth Amendment Closing Date;

 

(h)               any failure by the Servicer to deliver (i) any required
Servicing Report on or before the date occurring two Business Days after the
date such report is required to be made or given, as the case may be or (ii) any
other Required Reports hereunder on or before the date occurring five Business
Days after the date such report is required to be made or given, as the case may
be, in each case, under the terms of this Agreement;

 

(i)               any change in the management of the Servicer (whether by
resignation, termination, disability, death or lack of day-to-day management)
relating to (x) Thomas Gahan and (y) one of Michael E. Paasche or Blair
Faulstich not being an employee of Benefit Street Partners L.L.C. that is
actively involved in the management of the Servicer or an Affiliate thereof for
any continuous 60-day period, other than due to temporary absences for family
leave, and such persons are not replaced with other individuals reasonably
acceptable to the Administrative Agent within 60 days of such event;

 

(j)               any representation, warranty or certification made by the
Servicer in any Transaction Document or in any certificate delivered pursuant to
any Transaction Document shall prove to have been incorrect in any respect when
made, which has a Material Adverse Effect on the Collateral Agent or any Secured
Party and which continues to be unremedied for a period of 30 days after the
earlier to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent or the Collateral Agent (at the direction of the
Administrative Agent) or (ii) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;

 

(k)               any financial or other information reasonably requested by the
Administrative Agent, a Lender Agent or the Collateral Agent is not provided as
requested within a reasonable amount of time following such request;

 

(l)                the rendering against the Servicer of one or more final
judgments, decrees or orders for the payment of money in excess of United States
$5,000,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
60 consecutive days without a stay of execution;

 

(m)               any change in the control of the Servicer that takes the form
of either a merger or consolidation that does not comply with the provisions of
Section 5.04(a) of this Agreement;

 

(n)               an Event of Default has occurred and is continuing (past any
applicable notice or cure period provided in the definition thereof);

 

(o)                 the failure by BDCA to own 100% of the membership interests
in the Borrower; or

 

(p)                 any other event which a reasonable commercial lender would
determine has caused, or which may cause, a Material Adverse Effect on the
assets, liabilities, financial

 



 



 

-35- 

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER: BDCA FUNDING I, LLC       By: BUSINESS DEVELOPMENT
CORPORATION OF AMERICA,
Member of BDCA Funding I, LLC       By:____________________________________  
Name: Corinne D. PankovcinRichard J. Byrne
Title: Chief FinancialExecutive Officer          

BDCA Funding I, LLC
Business Development Corporation of America
c/o Benefit Street Partners LLC

9 West 57th Street, Suite 4920

New York, NY 10019

Attention: Chief FinancialExecutive Officer

Facsimile No: (866212) 421588- 62446769

Confirmation No: (401) 277- 5557

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

 

BDCA Funding I, LLC

Loan and Servicing Agreement

 

 

 

 

 

THE SERVICER: BUSINESS DEVELOPMENT
CORPORATION OF AMERICA           By:____________________________________   Name:
Corinne D. PankovcinRichard J. Byrne
Title: Chief FinancialExecutive Officer        



 

 

Business Development Corporation of America
c/o Benefit Street Partners LLC

9 West 57th Street, Suite 4920

New York, NY 10019

Attention: Chief FinancialExecutive Officer

Facsimile No: (844212) 269588-50896769

Confirmation No: (401) 277-5557

 

  

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

 

BDCA Funding I, LLC

Loan and Servicing Agreement 

 

 

 

 



THE SELLER: BUSINESS DEVELOPMENT
CORPORATION OF AMERICA           By:____________________________________   Name:
Corinne D. PankovcinRichard J. Byrne
Title: Chief FinancialExecutive Officer        

 

 

 Business Development Corporation of America
c/o Benefit Street Partners LLC

9 West 57th Street, Suite 4920

New York, NY 10019

Attention: Chief FinancialExecutive Officer

Facsimile No: (844212) 269588-50896769

Confirmation No: (401) 277-5557

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

 

BDCA Funding I, LLC

Loan and Servicing Agreement

 

 

 

 

INSTITUTIONAL LENDER: WELLS FARGO BANK, N.A.

 

 

  By:       Name:       Title:    

 

 

Wells Fargo Bank, N.A.

Duke Energy Center
550 S. Tryon Street, 5th Floor
MAC D1086-051
Charlotte, North Carolina 28202
Attention: Corporate Debt Finance
Confirmation: (704) 410-2496
All electronic dissemination of Notices should
be sent to scp.mmloans@wellsfargo.com and
cp.conduits@wellsfargo.com 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

 

BDCA Funding I, LLC

Loan and Servicing Agreement



 



 

 

 

 

INSTITUTIONAL LENDER: TIAA, FSB



 



  By:       Name:       Title:    



 

 

TIAA, FSB

10000 Midlantic Drive, Suite 400E
Mount Laurel, NJ 08054
Attention: John Dale
Facsimile No.: 201-770-4762
Confirmation No: 856-505-8163

 

 

 



[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

 

BDCA Funding I, LLC

Loan and Servicing Agreement



 



 

 

 

INSTITUTIONAL LENDER: ZBZIONS BANCORPORATION, N.A., DBA
CALIFORNIA BANK & TRUST         By:       Name:     Title:               1900
Main Street, Suite 2000   Irvine, CA 92614   Attention: Chris Edmonds  
Facsimile: 949-862-7333   Email: Christopher.Edmonds@calbt.

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



 

 

 

 

 

BDCA Funding I, LLC

Loan and Servicing Agreement



 



 

 

 



 

INSTITUTIONAL LENDER: NBH BANK

 





By: Name:   Title:    

 

 

NBH Bank

11111 W. 95th Street
Overland Park, KS 66214
Attention: Tom Rohling
Confirmation No: 913-324-6185
Email: trohling@nbhbank.com

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

RAYMOND JAMES BANK, N.A.

 





  By:       Name:       Title:    

 

 

Raymond James Bank, N.A.

1033 Demonbreun Street, Suite 500

Nashville, TN 37203

Attention: Alexander L. Rody
Confirmation No: 615-645-6699
Email: alex.rody@raymondjames.com

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



 



 

 

 

INSTITUTIONAL LENDER: FIFTH THIRD BANK             By:       Name:      
Title:                

Fifth Third Bank

38 Fountain Square Plaza, MD 109046

Cincinnati, OH 45263

Attention: Andrew Cantillon

Tel: (513) 534 3797

Facsimile No.: (513) 534 0319
Email: Andrew.Cantillon@53.com

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 



 

 

 

INSTITUTIONAL LENDER: UNITED BANK DBA CRESCOM BANK             By:       Name:  
    Title:                   United Bank DBA CresCom Bank   1331 44th Avenue
North, Suite 101   Myrtle Beach, SC 29577   Attention: Jeff A. Benjamin  
Telephone: 843-429-2498   email: jbenjamin@haveanicebank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 

 

 

Conformed through Amendment No.1415

 

SCHEDULE I

 

CONDITIONS PRECEDENT DOCUMENTS

 

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Administrative Agent and the Lender Agents prior to the
effectiveness of the Agreement:

 

(a) A copy of this Agreement duly executed by each of the parties hereto;

 



(b) A certificate of the Secretary, Assistant Secretary or managing member, as
applicable, of each of the Borrower and BDCA, dated the date of this Agreement,
certifying (i) the names and true signatures of the incumbent officers of such
Person authorized to sign on behalf of such Person the Transaction Documents to
which it is a party (on which certificate the Administrative Agent, the Lenders
and the Lender Agents may conclusively rely until such time as the
Administrative Agent and the Lender Agents shall receive from the Borrower or
BDCA, as applicable, a revised certificate meeting the requirements of this
paragraph (b)(i)), (ii) that the copy of the certificate of formation or
articles of incorporation of such Person, as applicable, is a complete and
correct copy and that such certificate of formation or articles of incorporation
have not been amended, modified or supplemented and are in full force and
effect, (iii) that the copy of the limited liability company agreement or
by-laws, as applicable, of such Person are a complete and correct copy, and that
such limited liability company agreement or by-laws have not been amended,
modified or supplemented and are in full force and effect, and (iv) the
resolutions of the board of directors of such Person approving and authorizing
the execution, delivery and performance by such Person of the Transaction
Documents to which it is a party;

 

(c) A good standing certificate, dated as of a recent date for each of the
Borrower and BDCA, issued by the Secretary of State of such Person’s State of
formation or organization, as applicable;

 

(d) Duly executed Powers of Attorney from the Borrower and BDCA;

 

(e) Duly executed Variable Funding Note;

 

(f) Financing statements (the "Facility Financing Statements") describing the
Collateral Portfolio, and (i) naming the Borrower as debtor and the Collateral
Agent, on behalf of the Secured Parties, as secured party, (ii) naming the
Seller as debtor, the Borrower as assignor and the Collateral Agent, on behalf
of the Secured Parties, as secured party/total assignee and (iii) other, similar
instruments or documents, as may be necessary or, in the opinion of the
Administrative Agent, desirable under the UCC of all appropriate jurisdictions
or any comparable law to perfect the Collateral Agent’s, on behalf of the
Secured Parties, interests in all of the Collateral Portfolio;

 

 

Sch. I- 1

 



 

 